 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.2
 
MALVERN FEDERAL BANCORP, INC.
MALVERN FEDERAL SAVINGS BANK
EMPLOYMENT AGREEMENT
 
 
This EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of the
11th day of August 2008, by and among Malvern Federal Bancorp, Inc. (the
“Corporation”), Malvern Federal Savings Bank  (the “Bank”), a federally
chartered savings bank which is a wholly owned subsidiary of the Corporation,
and Dennis Boyle (the “Executive”).  The Corporation is a majority-owned
subsidiary of Malvern Federal Mutual Holding Company, a federally chartered
holding company (the “MHC”).
 
 
WITNESSETH
 
WHEREAS, the Executive is currently employed as the Chief Financial Officer of
the Corporation and as the Senior Vice President, Treasurer and Chief Financial
Officer of the Bank (the Corporation and the Bank are referred to together
herein as the “Employers”);
 
WHEREAS, pursuant to a Plan of Reorganization from Mutual Savings Bank to Mutual
Holding Company and a Plan of Stock Issuance, the Bank has reorganized into the
mutual holding company structure, and the Bank is currently a wholly owned
subsidiary of the Corporation (the “Reorganization”);
 
WHEREAS, the Employers desire to assure themselves of the continued availability
of the Executive’s services as provided in this Agreement; and
 
WHEREAS, the Executive is willing to serve the Employers on the terms and
conditions hereinafter set forth;
 
NOW THEREFORE, in consideration of the mutual agreements herein contained, and
upon the other terms and conditions hereinafter provided, the Employers and the
Executive hereby agree as follows:
 
1.           Definitions.  The following words and terms shall have the meanings
set forth below for the purposes of this Agreement:
 
(a)           Annual Compensation.  The Executive's “Annual Compensation” for
purposes of determining severance payable under this Agreement shall be deemed
to mean the sum of (i) the annual rate of Base Salary as of the Date of
Termination, and (ii) the cash bonus, if any, earned by the Executive for the
calendar year immediately preceding the year in which the Date of Termination
occurs.
 
(b)           Base Salary.  “Base Salary” shall have the meaning set forth in
Section 3(a) hereof.
 

--------------------------------------------------------------------------------


(c)           Cause. Termination of the Executive's employment for “Cause” shall
mean termination because of personal dishonesty, incompetence, willful
misconduct, breach of fiduciary duty involving personal profit, intentional
failure to perform stated duties, willful violation of any law, rule or
regulation (other than traffic violations or similar offenses) or final
cease-and-desist order or material breach of any provision of this Agreement.
 
(d)           Change in Control.  “Change in Control” shall mean a change in the
ownership of the Corporation or the Bank, a change in the effective control of
the Corporation or the Bank or a change in the ownership of a substantial
portion of the assets of the Corporation or the Bank, in each case as provided
under Section 409A of the Code and the regulations thereunder; provided,
however, that neither any second-step conversion and reorganization in which the
MHC ceases to exist nor any increase in the ownership of the Corporation by the
MHC shall be deemed to constitute a Change in Control.
 
(e)           Code.  “Code” shall mean the Internal Revenue Code of 1986, as
amended.
 
(f)           Date of Termination.  “Date of Termination” shall mean (i) if the
Executive's employment is terminated for Cause, the date on which the Notice of
Termination is given, and (ii) if the Executive's employment is terminated for
any other reason, the date specified in such Notice of Termination.
 
(g)           Disability.  “Disability” shall mean the Executive (i) is unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Employers.
 
(h)           Effective Date.  “Effective Date” shall mean the date this
Agreement is executed as first written above.
 
(i)           ERISA.  “ERISA” means the Employee Retirement Income Security Act
of 1974, as amended.
 
(j)           Good Reason.  Good Reason” means the occurrence of any of the
following conditions:
 
    (i)    any material breach of this Agreement by the Employers, including
without limitation any of the following: (A) a material diminution in the
Executive’s base compensation, (B) a material diminution in the Executive’s
authority, duties or responsibilities, or (C) a material diminution in the
authority, duties or responsibilities of the supervisor to whom the Executive is
required to report, or
 
2

--------------------------------------------------------------------------------


 
         (ii)    any material change in the geographic location at which the
Executive must perform his services under this Agreement;
 
provided, however, that prior to any termination of employment for Good Reason,
the Executive must first provide written notice to the Employers within ninety
(90) days of the initial existence of the condition, describing the existence of
such condition, and the Employers shall thereafter have the right to remedy the
condition within thirty (30) days of the date the Employers received the written
notice from the Executive.  If the Employers remedy the condition within such
thirty (30) cure period, then no Good Reason shall be deemed to exist with
respect to such condition.  If the Employers do not remedy the condition within
such thirty (30) day cure period, then the Executive may deliver a Notice of
Termination for Good Reason at any time within sixty (60) days following the
expiration of such cure period.
 
(k)           IRS.  IRS shall mean the Internal Revenue Service.
 
(l)           Notice of Termination.  Any purported termination of the
Executive's employment by the Employers for any reason, including without
limitation for Cause, Disability or Retirement, or by the Executive for any
reason, including without limitation for Good Reason, shall be communicated by a
written “Notice of Termination” to the other party hereto.  For purposes of this
Agreement, a “Notice of Termination” shall mean a dated notice which (i)
indicates the specific termination provision in this Agreement relied upon, (ii)
sets forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive's employment under the provision so
indicated, (iii) specifies a Date of Termination, which shall be effective
immediately if the Employers terminate the Executive's employment for Cause, and
(iv) is given in the manner specified in Section 10 hereof.
 
(m)           Retirement.  “Retirement” shall means voluntary termination by the
Executive which constitutes a retirement, including early retirement, under the
Bank’s 401(k) plan.
 
2.           Term of Employment and Duties.
 
(a)           The Employers hereby employ the Executive as the Chief Financial
Officer of the Corporation and as the Senior Vice President, Treasurer and Chief
Financial Officer of the Bank, and the Executive hereby accepts said employment
and agrees to render such services to the Employers on the terms and conditions
set forth in this Agreement.  The term of employment under this Agreement shall
be for two years commencing on the Effective Date.  Upon approval of the Board
of Directors of each of the Employers, the term of employment shall extend for
an additional year on each annual anniversary of the Effective Date such that at
any time the remaining term of this Agreement shall be from one to two years in
the absence of notice to the contrary.  Prior to each annual anniversary of the
Effective Date, the Board of Directors of each of the Employers shall consider
and review (after taking into account all relevant factors, including the
Executive’s performance hereunder) an extension of the term of this Agreement,
and the term shall continue to extend on each annual anniversary of the
Effective Date if the Boards of Directors approve such extension unless the
Executive gives written notice to the Employers of the Executive’s election not
to extend the term, with such written notice to be given not less than thirty
(30) days prior to any such anniversary date. If the Board of Directors of
either of the Employers elects not to extend the term, it shall give written
notice of such decision to the Executive not less than thirty (30) days prior to
any such anniversary date.  If any party gives timely notice that the term will
not be extended as of any anniversary date, then this Agreement shall terminate
at the conclusion of its remaining term.  References herein to the term of this
Agreement shall refer both to the initial term and successive terms.
 
3

--------------------------------------------------------------------------------


(b)           Nothing in this Agreement shall be deemed to prohibit the
Employers at any time from terminating the Executive's employment during the
term of this Agreement for any reason, provided that the relative rights and
obligations of the Employers and the Executive in the event of any such
termination shall be determined under this Agreement.
 
(c)           During the term of this Agreement, the Executive shall be
responsible for the preparation of the financial statements of the Employers and
the implementation of all accounting policies of the Employers.  The Executive
shall report directly to the President and Chief Executive Officer of the
Employers. In addition, the Executive shall perform such executive services for
the Employers as may be consistent with his titles and from time to time
assigned to him by the President and Chief Executive Officer of the Employers.
 
3.           Compensation and Benefits.
 
(a)          The Employers shall compensate and pay the Executive for his
services during the term of this Agreement at a minimum base salary of $163,000
per year (“Base Salary”), which may be increased from time to time in such
amounts as may be mutually determined by the Boards of Directors of the
Employers and may not be decreased without the Executive's express written
consent.  In addition to his Base Salary, the Executive shall be entitled to
receive during the term of this Agreement such bonus payments as may be
determined by the Boards of Directors of the Employers.
 
(b)           During the term of this Agreement, the Executive shall be entitled
to participate in and receive the benefits of any pension or other retirement
benefit plan, profit sharing, stock option, employee stock ownership, or other
plans, benefits and privileges given to employees and executives of the
Employers, to the extent commensurate with his then duties and responsibilities,
as fixed by the Boards of Directors of the Employers.  The Employers shall not
make any changes in such plans, benefits or privileges which would adversely
affect the Executive's rights or benefits thereunder, unless such change occurs
pursuant to a program applicable to all executive officers of the Employers and
does not result in a proportionately greater adverse change in the rights of or
benefits to the Executive as compared with any other executive officer of the
Employers.  Nothing paid to the Executive under any plan or arrangement
presently in effect or made available in the future shall be deemed to be in
lieu of the salary payable to the Executive pursuant to Section 3(a) hereof.
 
(c)           During the term of this Agreement, the Executive shall be entitled
to paid annual vacation in accordance with the policies as established from time
to time by the Boards of Directors of the Employers.  The Executive shall not be
entitled to receive any additional compensation from the Employers for failure
to take a vacation, nor shall the Executive be able to accumulate unused
vacation time from one year to the next, except to the extent authorized by the
Boards of Directors of the Employers.
 
4

--------------------------------------------------------------------------------


(d)           The Executive's compensation, benefits, severance and expenses
shall be paid by the Corporation and the Bank in the same proportion as the time
and services actually expended by the Executive on behalf of each respective
Employer; provided, however, that if the Executive devotes less than 10% of his
time to the Corporation, all of such amounts shall be paid by the Bank.  No
provision contained in this Agreement shall require the Bank to pay any portion
of the Executive’s compensation, benefits, severance and expenses required to be
paid by the Corporation pursuant to this Agreement.
 
4.            Expenses.  The Employers shall reimburse the Executive or
otherwise provide for or pay for all reasonable expenses incurred by the
Executive in furtherance of or in connection with the business of the Employers,
including, but not by way of limitation, automobile expenses and traveling
expenses, and all reasonable entertainment expenses (whether incurred at the
Executive's residence, while traveling or otherwise), subject to such reasonable
documentation and policies as may be established by the Boards of Directors of
the Employers.  If such expenses are paid in the first instance by the
Executive, the Employers shall reimburse the Executive therefor.  Such
reimbursement shall be paid promptly by the Employers and in any event no later
than March 15 of the year immediately following the year in which such expenses
were incurred.
 
5.            Termination.
 
(a)           The Employers shall have the right, at any time upon prior Notice
of Termination, to terminate the Executive's employment hereunder for any
reason, including without limitation termination for Cause, Disability or
Retirement, and the Executive shall have the right, upon prior Notice of
Termination, to terminate his employment hereunder for any reason.
 
(b)           In the event that (i) the Executive's employment is terminated by
the Employers for Cause or (ii) the Executive terminates his employment
hereunder other than for Disability, Retirement, death or Good Reason, the
Executive shall have no right pursuant to this Agreement to compensation or
other benefits for any period after the applicable Date of Termination.
 
(c)           In the event that the Executive's employment is terminated as a
result of Disability, Retirement or the Executive's death during the term of
this Agreement, the Executive shall have no right pursuant to this Agreement to
compensation or other benefits for any period after the applicable Date of
Termination.
 
(d)           In the event that prior to a Change in Control (i) the Executive's
employment is terminated by the Employers for other than Cause, Disability,
Retirement or the Executive's death or (ii) such employment is terminated by the
Executive for Good Reason, then the Employers shall:
 
(A)           pay to the Executive, in a lump sum as of the Date of Termination,
a cash severance amount equal to one (1) times his Base Salary, and
 
5

--------------------------------------------------------------------------------


(B)           maintain and provide for a period ending at the earlier of (i)
twelve (12) months after the Date of Termination or (ii) the date of the
Executive's full-time employment by another employer (provided that the
Executive is entitled under the terms of such employment to benefits
substantially similar to those described in this subparagraph (B)), at no cost
to the Executive, the continued participation of the Executive and his
dependents in all group insurance, life insurance, health and accident
insurance, and disability insurance offered by the Employers in which the
Executive and his dependents were participating immediately prior to the Date of
Termination, subject to compliance with Section 5(f) below.
 
(e)           In the event that either concurrently with or following a Change
in Control (i) the Executive's employment is terminated by the Employers for
other than Cause, Disability, Retirement or the Executive's death or (ii) such
employment is terminated by the Executive for Good Reason, then the Employers
shall, subject to the provisions of Section 6 hereof, if applicable,
 
(A)           pay to the Executive, in a lump sum as of the Date of Termination,
a cash severance amount equal to two (2) times his Annual Compensation, and
 
(B)           maintain and provide for a period ending at the earlier of (i)
twenty-four (24) months after the Date of Termination or (ii) the date of the
Executive's full-time employment by another employer (provided that the
Executive is entitled under the terms of such employment to benefits
substantially similar to those described in this subparagraph (B)), at no cost
to the Executive, the continued participation of the Executive and his
dependents in all group insurance, life insurance, health and accident
insurance, and disability insurance offered by the Employers in which the
Executive and his dependents were participating immediately prior to the Date of
Termination, subject to compliance with Section 5(f) below.
 
(f)           Any insurance premiums payable by the Employers or any successors
pursuant to this Section 5 shall be payable at such times and in such amounts
(except that the Employers shall also pay any employee portion of the premiums)
as if the Executive was still an employee of the Employers, subject to any
increases in such amounts imposed by the insurance company or COBRA, and the
amount of insurance premiums required to be paid by the Employers in any taxable
year shall not affect the amount of insurance premiums required to be paid by
the Employers in any other taxable year; provided, however, that if the
Executive’s participation in any group insurance plan is barred, the Employers
shall either arrange to provide the Executive with insurance benefits
substantially similar to those which the Executive was entitled to receive under
such group insurance plan or, if such coverage cannot be obtained, pay a lump
sum cash equivalency amount within thirty (30) days following the Date of
Termination based on the annualized rate of premiums being paid by the Employers
as of the Date of Termination.
 
6.           Limitation of Benefits under Certain Circumstances.  If the
payments and benefits pursuant to Section 5 hereof, either alone or together
with other payments and benefits which the Executive has the right to receive
from the Employers, would constitute a “parachute payment” under Section 280G of
the Code, then the payments and benefits payable by the Employers pursuant to
Section 5 hereof shall be reduced by the minimum amount necessary to result in
no portion of the payments and benefits payable by the Employers under Section 5
being non-deductible to the Employers pursuant to Section 280G of the Code and
subject to the excise tax imposed under Section 4999 of the Code. In no event
shall the payments and benefits payable under Section 5 exceed three times the
Executive’s average taxable income from the Employers for the five calendar
years preceding the year in which the Date of Termination occurs, with any
benefits to be provided subsequent to the Date of Termination to be discounted
to present value in accordance with Section 280G of the Code. If the payments
and benefits under Section 5 are required to be reduced, the cash severance
shall be reduced first, followed by a reduction in the fringe benefits.  The
determination of any reduction in the payments and benefits to be made pursuant
to Section 5 shall be based upon the opinion of independent tax counsel selected
by the Employers and paid by the Employers.  Such counsel shall promptly prepare
the foregoing opinion, but in no event later than thirty (30) days from the Date
of Termination, and may use such actuaries as such counsel deems necessary or
advisable for the purpose.  Nothing contained in this Section 6 shall result in
a reduction of any payments or benefits to which the Executive may be entitled
upon termination of employment under any circumstances other than as specified
in this Section 6, or a reduction in the payments and benefits specified in
Section 5 below zero.
 
6

--------------------------------------------------------------------------------


7.           Mitigation; Exclusivity of Benefits.
 
(a)          The Executive shall not be required to mitigate the amount of any
benefits hereunder by seeking other employment or otherwise, nor shall the
amount of any such benefits be reduced by any compensation earned by the
Executive as a result of employment by another employer after the Date of
Termination or otherwise, except as set forth in Sections 5(d)(B)(ii) and
5(e)(B)(ii) above.
 
(b)          The specific arrangements referred to herein are not intended to
exclude any other benefits which may be available to the Executive upon a
termination of employment with the Employers pursuant to employee benefit plans
of the Employers or otherwise.
 
8.           Withholding.  All payments required to be made by the Employers
hereunder to the Executive shall be subject to the withholding of such amounts,
if any, relating to tax and other payroll deductions as the Employers shall
determine are required to be withheld pursuant to any applicable law or
regulation.
 
9.           Assignability.  The Employers  may assign this Agreement and their
rights and obligations hereunder in whole, but not in part, to any corporation,
bank or other entity with or into which the Employers may hereafter merge or
consolidate or to which the Employers may transfer all or substantially all of
their assets, if in any such case said corporation, bank or other entity shall
by operation of law or expressly in writing assume all obligations of the
Employers hereunder as fully as if it had been originally made a party hereto,
but may not otherwise assign this Agreement or their rights and obligations
hereunder.  The Executive may not assign or transfer this Agreement or any
rights or obligations hereunder.
 
10.          Notice.  For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below:
 
7

--------------------------------------------------------------------------------


 
To the Bank:
Secretary   Malvern Federal Savings Bank   42 East Lancaster Avenue   Paoli,
Pennsylvania  19301    
To the Corporation:
Secretary   Malvern Federal Bancorp, Inc.   42 East Lancaster Avenue   Paoli,
Pennsylvania  19301    
To the Executive:
Dennis Boyle   At the address last appearing on   the personnel records of the
Employers

 
11.         Amendment; Waiver.  No provisions of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing signed by the Executive and such officer or officers as may be
specifically designated by the Boards of Directors of the Employers to sign on
their behalf.  No waiver by any party hereto at any time of any breach by any
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.  In addition, notwithstanding anything in this Agreement to the
contrary, the Employers may amend in good faith any terms of this Agreement,
including retroactively, in order to comply with Section 409A of the Code.
 
12.           Governing Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the United States
where applicable and otherwise by the substantive laws of the Commonwealth of
Pennsylvania.
 
13.           Nature of Obligations.  Nothing contained herein shall create or
require the Employers to create a trust of any kind to fund any benefits which
may be payable hereunder, and to the extent that the Executive acquires a right
to receive benefits from the Employers hereunder, such right shall be no greater
than the right of any unsecured general creditor of the Employers.
 
14.           Headings.  The section headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
15.           Validity.  The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect.
 
8

--------------------------------------------------------------------------------


16.           Changes in Statutes or Regulations. If any statutory or regulatory
provision referenced herein is subsequently changed or re-numbered, or is
replaced by a separate provision, then the references in this Agreement to such
statutory or regulatory provision shall be deemed to be a reference to such
section as amended, re-numbered or replaced.
 
17.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.
 
18.           Regulatory Actions.  The following provisions shall be applicable
to the parties to the extent that they are required to be included in employment
agreements between a savings bank and its employees pursuant to Section
563.39(b) of the Office of Thrift Supervision (“OTS”) Rules and Regulations, 12
C.F.R. §563.39(b), or any successor thereto, and shall be controlling in the
event of a conflict with any other provision of this Agreement, including
without limitation Section 5 hereof.
 
(a)           If the Executive is suspended from office and/or temporarily
prohibited from participating in the conduct of the Bank's affairs pursuant to
notice served under Section 8(e)(3) or Section 8(g)(1) of the Federal Deposit
Insurance Act (“FDIA”)(12 U.S.C. §§1818(e)(3) and 1818(g)(1)), the Bank's
obligations under this Agreement shall be suspended as of the date of service,
unless stayed by appropriate proceedings.  If the charges in the notice are
dismissed, the Bank may, in its discretion:  (i) pay the Executive all or part
of the compensation withheld while its obligations under this Agreement were
suspended, and (ii) reinstate (in whole or in part) any of its obligations which
were suspended.
 
(b)           If the Executive is removed from office and/or permanently
prohibited from participating in the conduct of the Bank's affairs by an order
issued under Section 8(e)(4) or Section 8(g)(1) of the FDIA (12 U.S.C.
§§1818(e)(4) and (g)(1)), all obligations of the Bank under this Agreement shall
terminate as of the effective date of the order, but vested rights of the
Executive and the Bank as of the date of termination shall not be affected.
 
(c)           If the Bank is in default, as defined in Section 3(x)(1) of the
FDIA (12 U.S.C. §1813(x)(1)), all obligations under this Agreement shall
terminate as of the date of default, but vested rights of the Executive and the
Bank as of the date of termination shall not be affected.
 
(d)           All obligations under this Agreement shall be terminated pursuant
to 12 C.F.R. §563.39(b)(5), except to the extent that it is determined that
continuation of the Agreement for the continued operation of the Bank is
necessary: (i) by the Director of the OTS, or his/her designee, at the time the
Federal Deposit Insurance Corporation (“FDIC”) enters into an agreement to
provide assistance to or on behalf of the Bank under the authority contained in
Section 13(c) of the FDIA (12 U.S.C. §1823(c)); or (ii) by the Director of the
OTS, or his/her designee, at the time the Director or his/her designee approves
a supervisory merger to resolve problems related to operation of the Bank or
when the Bank is determined by the Director of the OTS to be in an unsafe or
unsound condition, but vested rights of the Executive and the Employers as of
the date of termination shall not be affected.
 
9

--------------------------------------------------------------------------------


19.           Regulatory Prohibition.  Notwithstanding any other provision of
this Agreement to the contrary, any payments made to the Executive pursuant to
this Agreement, or otherwise, are subject to and conditioned upon their
compliance with Section 18(k) of the FDIA (12 U.S.C. §1828(k)) and 12 C.F.R.
Part 359.
 
20.           Entire Agreement.  This Agreement embodies the entire agreement
between the Employers and the Executive with respect to the matters agreed to
herein.  All prior agreements between the Employers and the Executive with
respect to the matters agreed to herein are hereby superseded and shall have no
force or effect.
 
IN WITNESS WHEREOF, this Agreement has been executed as of the date first
written above.
 
Attest:
MALVERN FEDERAL BANCORP, INC.
        /s/Shirley Stanke  
By:
/s/F. Claire Hughes, Jr.
Shirley Stanke
 
F. Claire Hughes, Jr.
Corporate Secretary
 
Chairman of the Board
       
Attest:
MALVERN FEDERAL SAVINGS BANK
        /s/Shirley Stanke  
By:
/s/F. Claire Hughes, Jr.
Shirley Stanke
 
F. Claire Hughes, Jr.
Corporate Secretary
 
Chairman of the Board
         
EXECUTIVE
         
By:
/s/Dennis Boyle    
Dennis Boyle

 
 
10

--------------------------------------------------------------------------------

